NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
             FILE                                                                  THIS OPINION WAS FILED
                                                                                  FOR RECORD AT 8 A.M. ON
        IN CLERK’S OFFICE                                                            SEPTEMBER 17, 2020
 SUPREME COURT, STATE OF WASHINGTON
       SEPTEMBER 17, 2020
                                                                                     SUSAN L. CARLSON
                                                                                   SUPREME COURT CLERK




         IN THE SUPREME COURT OF THE STATE OF WASHINGTON


         In the Matter of the Personal  )              No. 95578-6
         Restraint of:                  )
                                        )              EN BANC
         SAID OMER ALI,                 )
                                        )                    September 17, 2020
                                                       Filed __________________
                   Petitioner.          )
         ______________________________ )

                MONTOYA-LEWIS, J.—“‘Children are different.’” State v. Houston-

         Sconiers, 188 Wn.2d 1, 8, 391 P.3d 409 (2017) (quoting Miller v. Alabama, 567 U.S.

         460, 480, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012)). The Eighth Amendment to the

         United States Constitution requires our criminal justice system to address this

         difference when punishing children. Central to this requirement is that courts must

         take into account the differences between children and adults in criminal sentencing.

         State v. Ramos, 187 Wn.2d 420, 428, 387 P.3d 650 (2017). Children’s ability to

         assess risk and make judgments varies distinctly from that of adults because the brain

         is not fully mature before adulthood. Miller, 567 U.S. at 471-72. Differences in brain

         development mean that children possess lessened culpability, poorer judgment, and

         greater capacity for change than adults. Id. In order to comply with the Eighth
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

       Amendment, courts must consider the mitigating qualities of youth and have

       discretion to impose a proportional punishment based on those qualities. Houston-

       Sconiers, 188 Wn.2d at 19. In Houston-Sconiers, we recognized these Eighth

       Amendment requirements and held that “[t]rial courts must consider mitigating

       qualities of youth at sentencing and must have discretion to impose any sentence

       below the otherwise applicable [Sentencing Reform Act of 1981 (SRA), ch. 9.94A

       RCW] range and/or sentence enhancements.” Id. at 21.

              In this case and its companion, In re Personal Restraint of Domingo-Cornelio,

       No. 97205-2, slip op. (Wash. Sept. 17, 2020), https://www.courts.wa.gov/opinions/,

       we consider whether the dual requirements of Houston-Sconiers apply retroactively

       on collateral review. We hold that Houston-Sconiers constitutes a significant and

       material change in the law that requires retroactive application. Further, we hold that

       Ali has established actual and substantial prejudice, and we remand to superior court

       for resentencing consistent with Houston-Sconiers.

                              I. FACTS AND PROCEDURAL HISTORY

              A.      Factual Background

              In 2008, Said Omer Ali was arrested for his involvement in a series of

       robberies. Each of the crimes involved a group of male perpetrators, and four victims

       identified Ali as one of the assailants. A jury found Ali guilty of five counts of

       robbery in the first degree, two counts of attempted robbery in the first degree, and


                                                 2
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

       one count of assault in the first degree. Two of the robbery counts and the assault

       count carried a deadly weapon enhancement. Ali was 16 years old at the time of the

       crimes, but he was charged and tried in adult court.1

              Under the SRA, Ali faced a sentence between 240 and 318 months for the

       substantive charges, plus 24 months each for 3 weapon enhancements. Because the

       weapon enhancements must run consecutively under the SRA, the standard sentence

       range was 312 to 390 months. RCW 9.94A.533(4)(e).

              At sentencing, the State recommended imprisonment for 390 months, which

       was the high end of the standard range for adults and included the three mandatory

       consecutive weapon enhancements. The State argued that youth was not a factor that

       would justify an exceptional sentence, citing State v. Ha’mim, 82 Wn. App. 139, 916

       P.2d 971 (1996), aff’d, 132 Wn.2d 834, 940 P.2d 633 (1997), overruled in part by

       State v. O’Dell, 183 Wn.2d 680, 696, 358 P.3d 359 (2015).

              Defense counsel requested an exceptional sentence of 10 years (120 months),

       which was below the standard range, and argued that the presumptive range was

       “grossly excessive in light of the SRA purposes and that the Court does have legal

       and factual basis to impose something exceptional below that.” 13 Verbatim Report

       of Proceedings (Mar. 27. 2009) (VRP) at 1419-20, 1423. The defense maintained


              1
                 There was a dispute over Ali’s age at trial, but all parties now agree that Ali was 16 years
       old at the time of the crimes. The State concedes that Ali is entitled to an order correcting his date
       of birth on the judgment and sentence to reflect his true year of birth as 1992.
                                                         3
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

       that the mitigating factors listed in the SRA were nonexclusive and that the court

       should consider Ali’s age and background. Ali was only 17 years old at sentencing,

       and the State recommended a sentence of 32.5 years. Defense counsel argued that

       Ali was “a young adolescent” who “endured extreme turmoil in his young life” and

       that “[v]ery little will be gained by crushing his hope and spirit by sending him away

       for two lifetimes.” 13 VRP at 1420-23.

              Ali presented mitigating testimony regarding his youthfulness and difficult

       childhood. Dozens of members of his community submitted letters to the court

       requesting leniency in his sentencing. Four people also spoke on his behalf at the

       sentencing hearing, describing Ali as young and inexperienced but capable of

       reform. One community member explained that Ali “has dealt with gang dealing and

       peer pressure.” 13 VRP at 1426. Another described him as “a young boy who is a

       victim for his whole life, back at home and here” because Ali was born in the midst

       of a civil war, grew up in refugee camps, and was placed in high school instead of

       middle school when he arrived in the United States at age 13. 13 VRP at 1429. A

       family friend asked the court to

              look this young boy on a keen eye, give him another chance to rebuild
              his life, become an active citizen again. And I am sure he will thrive
              and grow up with dignity and respect with others and to himself. To
              conclude my statement, as a father, a parent, and a humanitarian, our
              children make mistakes. And he’s one of those.

       13 VRP at 1428.


                                                 4
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

              After hearing the statements from the community members on Ali’s behalf,

       the sentencing judge explained,

              Well, it’s very clear that Mr. Ali has wonderful community and family
              support. These are individuals of great stature in the community and it
              is clear that he has a lot of folks looking out for him. But I can’t simply
              look at the popular support, I have to look at the law. And the question
              is what does the law require me to impose and is there any justification
              under the law for imposing a sentence below the standard range. And I
              cannot find that there is any legal justification that would allow that. So
              I find that the law requires me to impose a sentence within the standard
              range.

       13 VRP at 1431-32. The court imposed a total sentence of 312 months: the lowest

       possible sentence within the standard range with the mandatory enhancements. The

       low end of the standard range for each charge would run concurrently, and the

       mandatory deadly weapon enhancements would run consecutively. The sentencing

       judge acknowledged that 312 months “is a huge sentence for someone of your age.

       And I’m very mindful of that. But the law does not allow me to depart from it simply

       because of your age.” 13 VRP at 1432. The court also made a point “to note, for the

       record that the sentence that was imposed was the lowest sentence that I legally felt

       I had the option of imposing in this case. I recognize Mr. Ali’s young age and that is

       primarily the reason why that was imposed.” 13 VRP at 1436.

              B.      Procedural History

              Ali appealed unsuccessfully, and his judgment and sentence became final in

       2011. Ali filed this personal restraint petition (PRP) in the Court of Appeals in 2017,


                                                  5
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

       asserting that his continued restraint is unlawful under RAP 16.4(c)(2). He argues

       that even though it was filed more than a year after his judgment and sentence

       became final, his petition is timely under RCW 10.73.100(6)’s exception to the time

       bar: there has been a significant change in substantive law that is material to his

       sentence and sufficient reasons exist to require retroactive application of the changed

       legal standard. He argues that Houston-Sconiers provides a basis both to overcome

       the time bar and to entitle him to relief.

              The Court of Appeals transferred his petition to this court as a successive

       petition that raises new grounds for relief. We set Ali’s petition for full consideration

       on the merits and also granted review of a companion case, Domingo-Cornelio, slip

       op. at 4.

                                           II. ANALYSIS

              Ali was sentenced as an adult for crimes he committed as a child. He seeks

       collateral review of that sentence. He filed this PRP more than one year after his

       judgment and sentence became final, so the petition is untimely unless it is based

       solely on a statutory exception to the time bar. RCW 10.73.090, .100. Ali relies on

       the exception for a significant change in the law that is material to his sentence and

       requires retroactive application. RCW 10.73.100(6). Ali argues he can overcome the

       time bar and is entitled to relief based on Houston-Sconiers. We agree.




                                                    6
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

              In Houston-Sconiers, we held that when juveniles are adjudicated as adults,

       “[t]rial courts must consider mitigating qualities of youth at sentencing and must

       have discretion to impose any sentence below the otherwise applicable SRA range

       and/or sentence enhancements.” 188 Wn.2d at 21 (emphasis added). There, 16- and

       17-year-old defendants were adjudicated as adults for a series of robberies they

       committed on Halloween. Id. at 8. The charges triggered the mandatory automatic

       decline statute, RCW 13.04.030(1)(e)(v), and both defendants were tried and

       convicted as adults. Id. at 12. Each was convicted of several counts of robbery in the

       first degree, one count of conspiracy to commit robbery, one count of assault in the

       second degree, and multiple firearm enhancements. Id. Under the SRA, one

       defendant faced a sentencing range of 501-543 months, which included 372 months

       for the firearm enhancements; the other faced a sentencing range of 441-483 months,

       which included 312 months for the firearm enhancements. Id. at 12-13. The State

       recommended, and the trial court accepted, an exceptional sentence below the

       standard range: zero months on each of the substantive counts for both defendants.

       Id. at 13. The defendants received 372 and 312 months, respectively, the full time

       for the consecutive weapon enhancements. Id. At sentencing, the judge heard

       mitigating testimony regarding both defendants’ youth but “expressed frustration at

       his inability to exercise greater discretion over the sentences imposed.” Id. The Court




                                                 7
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

       of Appeals affirmed the convictions and rejected the defendants’ challenges to their

       sentences. Id.

              On review, we traced the United States Supreme Court’s recent decisions that

       “explicitly hold that the Eighth Amendment to the United States Constitution

       compels us to recognize that children are different.” Id. at 18; see, e.g., Miller, 567

       U.S. at 479-80 (the Eighth Amendment forbids mandatory sentences of life without

       parole (LWOP) for juvenile offenders); Graham v. Florida, 560 U.S. 48, 74, 130 S.

       Ct. 2011, 176 L. Ed. 2d 825 (2010) (the Eighth Amendment forbids LWOP for non-

       homicide juvenile offenders); Roper v. Simmons, 543 U.S. 551, 578, 125 S. Ct. 1183,

       161 L. Ed. 2d 1 (2005) (the Eighth Amendment forbids the death penalty for juvenile

       offenders). “In each case, [Roper, Graham, and Miller,] the Court found that

       legitimate penological goals failed to justify the sentences [that it] invalidated as

       applied to youth.” Id. at 19 n.4. Those cases held that certain punishments are

       impermissible because of three significant differences between children and adults:

       (1) juveniles are more likely to possess a “lack of maturity and an underdeveloped

       sense of responsibility . . . [and t]hese qualities often result in impetuous and ill-

       considered actions and decisions,” (2) “juveniles are more vulnerable or susceptible

       to negative influences and outside pressures, including peer pressure,” and (3) “the

       character of a juvenile is not as well formed as that of an adult [and t]he personality




                                                 8
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

       traits of juveniles are more transitory, less fixed,” and more capable of reform.

       Roper, 543 U.S. at 569-70 (citing studies).

              In Houston-Sconiers, we recognized that those cases invalidated certain

       sentences for juvenile offenders because children have diminished culpability, which

       renders some punishments “unconstitutionally disproportionate for youth.” 188

       Wn.2d at 19 n.4. We concluded that

              [t]hese cases make two substantive rules of law clear: first, “that a
              sentencing rule permissible for adults may not be so for children,”
              rendering certain sentences that are routinely imposed on adults
              disproportionately too harsh when applied to youth, and second, that
              the Eighth Amendment requires another protection, besides numerical
              proportionality, in juvenile sentencings—the exercise of discretion.

       Id. (citation omitted) (quoting Miller, 567 U.S. at 481). We held that “sentencing

       courts must have complete discretion to consider mitigating circumstances

       associated with the youth of any juvenile defendant, even in the adult criminal justice

       system . . . . To the extent our state statutes have been interpreted to bar such

       discretion with regard to juveniles, they are overruled.” Id. at 21 (footnote omitted)

       (citing State v. Brown, 139 Wn.2d 20, 29, 983 P.2d 608 (1999)). Finally, we held

       that “[t]rial courts must consider mitigating qualities of youth at sentencing and must

       have discretion to impose any sentence below the otherwise applicable SRA range

       and/or sentence enhancements.” Id. (emphasis added).

              Following Miller, Graham, and Roper, Houston-Sconiers identified a

       category of sentences that are beyond courts’ authority to impose: adult standard
                                                 9
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

       SRA ranges and enhancements that would be disproportionate punishment for

       juveniles with diminished culpability. Recognizing that “legitimate penological

       goals fail[] to justify” certain sentences as applied to youth, we held that courts must

       exercise discretion and consider the mitigating qualities of youth to determine

       whether standard SRA ranges and enhancements are proportionate for a particular

       juvenile in order to avoid imposing unconstitutionally disproportionate sentences.

       Id. at 19 n.4. Thus, we recognized that the Eighth Amendment requires that the

       sentencing judge consider the defendant’s youthfulness and retain absolute

       discretion to impose a lower sentence. Id. at 34.

              Not long after we decided Houston-Sconiers, we accepted review of In re

       Personal Restraint of Meippen, 193 Wn.2d 310, 440 P.3d 978 (2019). A majority of

       the court declined to reach the question of retroactivity in that case, instead holding

       that “[e]ven assuming Meippen can show that Houston-Sconiers is a significant,

       material change in the law that applies retroactively, [the petitioner was] not entitled

       to collateral relief because he [did] not demonstrate that any error actually and

       substantially prejudiced him.” Id. at 312. As discussed below, Ali does demonstrate

       actual and substantial prejudice, so we must decide whether Houston-Sconiers is a

       significant and material change in the law that requires retroactive application.2


              2
                Although we assumed without deciding the retroactivity question in Meippen and
       dismissed that PRP based on the petitioner’s failure to establish prejudice, we are not required to
       conduct the analysis in that order. Whether a PRP is exempt from the one year time limit under
                                                      10
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

              A.      Houston-Sconiers Requires Retroactive Application

              Under RCW 10.73.100(6), the one year time limit to file a PRP does not apply

       when a petition is based on a significant change in the law, which is material to the

       conviction or sentence, and sufficient reasons exist to require retroactive application

       of the changed legal standard. Houston-Sconiers constitutes such a change in the

       law, and Ali’s PRP is, therefore, timely.

                      1.      Significant Change in the Law

              Houston-Sconiers represents a significant change in the law because it

       requires the sentencing court to consider the youthfulness of the defendant. A

       significant change in the law exists “when an intervening appellate decision

       overturns a prior appellate decision that was determinative of a material issue.” State

       v. Miller, 185 Wn.2d 111, 114, 371 P.3d 528 (2016) (citing In re Pers. Restraint of

       Yung-Cheng Tsai, 183 Wn.2d 91, 104, 351 P.3d 138 (2015)). Prior to Houston-

       Sconiers, we held that the SRA “deprives a sentencing court of discretion to impose

       an exceptional sentence downward below the time specified for a mandatory deadly

       weapon enhancement.” Brown, 139 Wn.2d at 22. Under Brown, Ali’s sentencing



       RCW 10.73.090 “is a threshold inquiry; we do not have to decide whether the entire claim is
       completely meritorious in order to decide whether it fits within an exception to the time bar.” In
       re Pers. Restraint of Schorr, 191 Wn.2d 315, 320, 422 P.3d 451 (2018) (citing In re Pers. Restraint
       of Yung-Cheng Tsai, 183 Wn.2d 91, 99-108, 351 P.3d 138 (2015)). “To actually obtain relief on
       collateral review based on a constitutional error the petitioner must demonstrate [prejudice] by a
       preponderance of the evidence.” In re Pers. Restraint of Davis, 152 Wn.2d 647, 671, 101 P.3d 1
       (2004) (emphasis added).
                                                      11
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

       court was required to run each of his weapon enhancements consecutively and had

       no discretion to run them concurrently. In Houston-Sconiers, we stated explicitly

       that we overruled any interpretation that would bar such discretion with regard to

       juveniles, citing to Brown and recognizing that the case failed to address juveniles.

       188 Wn.2d at 21 n.5. Prior to Houston-Sconiers, sentencing courts did not have

       discretion to consider the defendant’s age at sentencing as a basis to run weapon

       enhancements concurrently. Thus, Houston-Sconiers is a significant change in the

       law because it overruled Brown.

              Another “‘test to determine whether an [intervening case] represents a

       significant change in the law is whether the defendant could have argued this issue

       before publication of the decision.’” Miller, 185 Wn.2d at 115 (alteration in original)

       (internal quotation marks omitted) (quoting In re Pers. Restraint of Lavery, 154

       Wn.2d 249, 258-59, 111 P.3d 837 (2005)). Even if Ali’s sentencing court had

       discretion to run the sentence enhancements concurrently before Houston-Sconiers,

       Ali could not have argued that the court must consider the mitigating factors of his

       youthfulness and that it had absolute discretion to impose any sentence below the

       applicable SRA range and sentence enhancements. 188 Wn.2d at 21. Ali could have,

       and did, argue that the court had some discretion and that it should consider

       youthfulness. But before Houston-Sconiers, he could not have argued that the court

       was required to consider youthfulness and could impose a lesser sentence based on


                                                 12
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

       youth. Under either test proffered to demonstrate a significant change in the law,

       Houston-Sconiers qualifies.

                      2.      Materiality

              Houston-Sconiers is material to Ali’s case. Ali was sentenced to a standard

       adult range under the SRA, which included mandatory consecutive weapon

       enhancements, just as in Houston-Sconiers. If Houston-Sconiers applies

       retroactively, it would affect a materially determinative issue in Ali’s petition:

       whether the sentencing judge had discretion to impose a lower sentence given the

       mitigating testimony regarding his youthfulness. The sentencing judge heard

       testimony and argument regarding Ali’s youthfulness but felt that she had no

       discretion to impose any sentence below the bottom of the standard range, explaining

       that “the law does not allow me to depart from it simply because of your age.” 13

       VRP at 1432. If Houston-Sconiers applies retroactively, it would materially affect

       Ali’s sentence because it would allow the sentencing judge discretion to run the

       weapon enhancements concurrently or impose any exceptional sentence downward

       based on youthfulness. 3 Ali received the kind of sentence that implicates Houston-

       Sconiers; therefore, that case is material.




              3
               If, for example, the sentencing judge had run enhancements concurrently, the sentence
       would have been shortened by 48 months.
                                                    13
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

              The State argues that Houston-Sconiers is a significant change in the law but

       is not material to Ali’s case because Houston-Sconiers is limited to effective life

       sentences. Nothing in Houston-Sconiers limited the holding to life sentences or the

       functional equivalent. In fact, one of the defendants in Houston-Sconiers received a

       sentence of 312 months, the same as Ali. 188 Wn.2d at 13. We explicitly stated that

       “sentencing courts must have complete discretion to consider mitigating

       circumstances associated with the youth of any juvenile defendant, even in the adult

       criminal justice system,” and that “[t]rial courts must consider mitigating qualities

       of youth at sentencing and must have discretion to impose any sentence below the

       otherwise applicable SRA range and/or sentence enhancements.” Id. at 21 (emphasis

       added). 4 Houston-Sconiers applies to adult standard range sentences as well as

       mandatory enhancements under the SRA imposed for crimes committed while the

       defendant was a child. This is material to Ali’s case because he was sentenced as an

       adult under the SRA for crimes he committed as a child.

                      3.      Retroactivity

              Houston-Sconiers announced a new substantive constitutional rule that must

       be applied retroactively upon collateral review. Washington courts follow the test




              4
                See also State v. Gilbert, 193 Wn.2d 169, 175-76, 438 P.3d 133 (2019) (“Our opinion in
       [Houston-Sconiers] cannot be read as confined to the firearm enhancement statutes as it went so
       far as to question any statute that acts to limit consideration of the mitigating factors of youth
       during sentencing.”).
                                                      14
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

       laid out in Teague v. Lane, 489 U.S. 288, 109 S. Ct. 1060, 103 L. Ed. 2d 334 (1989)

       to determine whether a rule applies retroactively. See In re Pers. Restraint of

       Colbert, 186 Wn.2d 614, 623-26, 380 P.3d 504 (2016). Under Teague, a new rule

       applies retroactively on collateral review only if it is a new substantive rule of

       constitutional law or a watershed rule of criminal procedure. Montgomery v.

       Louisiana, __ U.S. __, 136 S. Ct. 718, 728, 193 L. Ed. 2d 599 (2016). Houston-

       Sconiers applies retroactively because it announced (1) a new rule (2) of

       constitutional magnitude (3) that is substantive.

              First, Houston-Sconiers announced a new rule. Whether there is a “new rule”

       under Teague is a distinct inquiry from whether there has been a significant change

       in the law. Tsai, 183 Wn.2d at 103-05. A new rule is one that breaks new ground or

       imposes a new obligation, or “‘if the result was not dictated by precedent existing at

       the time the defendant’s conviction became final.’” Id. at 104 (internal quotation

       marks omitted) (quoting State v. Evans, 154 Wn.2d 438, 444, 114 P.3d 627 (2005)).

       “‘If before the opinion is announced, reasonable jurists could disagree on the rule of

       law, the rule is new.’” Id. (quoting Evans, 154 Wn.2d at 444). The dual mandates of

       Houston-Sconiers, that sentencing courts must consider youth and must have

       discretion to impose any exceptional sentence downward based on youth, were not

       dictated by existing precedent at the time Ali’s conviction became final. Reasonable

       jurists could disagree whether the court had such discretion or whether they could


                                                15
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

       consider youth; however, because no prior precedent required courts to do so,

       Houston-Sconiers announced a new rule.

              Second, we decided Houston-Sconiers on constitutional grounds. We

       concluded that “the Eighth Amendment to the United States Constitution compels

       us to recognize that children are different” and “courts must address those

       differences in order to comply with the Eighth Amendment[] with discretion to

       consider the mitigating qualities of youth.” Houston-Sconiers, 188 Wn.2d at 18-19.

       We reached this conclusion based on rules stemming from Roper, Graham, and

       Miller, which we identified as “substantive rules”: some sentences routinely

       imposed on adults are disproportionately too harsh when imposed on children who

       lack adult culpability, and the Eighth Amendment requires the exercise of discretion

       in order to protect such children from disproportionate punishment. Id. at 19 n.4.

              Third, Houston-Sconiers announced a substantive constitutional rule.

       “Substantive rules . . . set forth categorical constitutional guarantees that place

       certain criminal laws and punishments altogether beyond the State’s power to

       impose” and include “‘rules prohibiting a certain category of punishment for a class

       of defendants because of their status or offense.’” Montgomery, 136 S. Ct. at 729,

       728 (quoting Penry v. Lynaugh, 492 U.S. 302, 330, 109 S. Ct. 2934, 106 L. Ed. 2d

       256 (1989), abrogated on other grounds by Atkins v. Virginia, 536 U.S. 304, 122 S.

       Ct. 2242, 153 L. Ed. 2d 335 (2002)). “Procedural rules, in contrast, are designed to


                                                16
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

       enhance the accuracy of a conviction or sentence by regulating ‘the manner of

       determining the defendant’s culpability.’” Id. at 730 (quoting Schriro v. Summerlin,

       542 U.S. 348, 353, 124 S. Ct. 2519, 159 L. Ed. 2d 442 (2004)). Houston-Sconiers

       established a category of punishments that are prohibited: adult standard SRA ranges

       and enhancements that would be disproportionate punishment for juveniles who

       possess diminished culpability. It also established a mechanism necessary to

       effectuate that substantive rule: sentencing courts must consider the mitigating

       qualities of youth and have discretion to impose sentences below what the SRA

       mandates.

              Following Miller, Graham, and Roper, Houston-Sconiers recognized that

       “legitimate penological goals fail[] to justify” certain sentences as applied to youth,

       and courts must have the discretion to impose sentences below the SRA,

       proportionate to the individual’s culpability. 188 Wn.2d at 19 n.4. Without the

       context of a defendant’s youthfulness and the discretion to impose something less

       than what the SRA mandates, sentencing courts cannot protect juveniles’ Eighth

       Amendment right to be free from unconstitutionally disproportionate punishment.

       The discretion and consideration that Houston-Sconiers requires are necessary to

       effectuate the substantive rule that certain punishments routinely imposed on adults

       are unconstitutional as applied to youth.




                                                   17
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

              Miller and Montgomery compel the conclusion that Houston-Sconiers is a

       new substantive constitutional rule. Miller held that mandatory LWOP sentences for

       juveniles violate the Eighth Amendment because “[b]y making youth (and all that

       accompanies it) irrelevant to imposition of that harshest prison sentence, such a

       scheme poses too great a risk of disproportionate punishment.” 567 U.S. at 479. In

       Montgomery, the Supreme Court explained that “Miller took as its starting premise

       the principle established in Roper and Graham that ‘children are constitutionally

       different from adults for purposes of sentencing.’” 136 S. Ct. at 733 (quoting Miller,

       567 U.S. at 471). The Court concluded that mandatory LWOP for children

       constitutes cruel and unusual punishment because those differences “result from

       children’s ‘diminished culpability and greater prospects for reform,’” and “‘the

       distinctive attributes of youth diminish the penological justifications’” for imposing

       certain punishments on juveniles. Id. (quoting Miller, 567 U.S. at 471-72). A life

       sentence for a child is rarely constitutional, and the sentencing court must exercise

       discretion and consider youth and its effect on a child’s culpability and capacity for

       change in order to distinguish between “children whose crimes reflect transient

       immaturity and those rare children whose crimes reflect irreparable corruption.” Id.

       at 734. 5


              5
                 As the dissent correctly acknowledges, Miller contained both a substantive and a
       procedural component: Miller categorically banned LWOP for juveniles whose crimes reflect the
       transient immaturity of youth and required the exercise of discretion as the mechanism to protect
                                                      18
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

              The same constitutional principles form the foundation of Houston-Sconiers.

       In Houston-Sconiers, we recognized that the Eighth Amendment compels courts to

       treat children differently from adults because the legitimate penological goals fail to

       justify certain sentences for juveniles in light of the mitigating qualities of youth.

       188 Wn.2d at 18. We concluded that the Eighth Amendment requires courts to

       consider the mitigating qualities of youth at sentencing and to have absolute

       discretion to impose anything less than the standard adult sentence because children

       possess diminished culpability, and “certain sentences that are routinely imposed on

       adults [are] disproportionately too harsh when applied to youth.” Id. at 18, 19 n.4.

       Houston-Sconiers is substantive because it placed certain adult sentences beyond

       courts’ authority to impose on juveniles who possess such diminished culpability

       that the adult standard SRA ranges and enhancements would be disproportionate

       punishment.

              The fact that a juvenile could receive a sentence within the adult standard

       range if the sentencing court complies with the dual requirements of Houston-

       Sconiers does not render Houston-Sconiers procedural. Miller did not foreclose a

       sentencing court’s ability to impose LWOP on all juveniles; it acknowledged that

       such a punishment may be appropriate for “‘the rare juvenile offender whose crime



       that substantive rule. Like Miller, Houston-Sconiers’s procedural component (consideration of
       youth and discretion to impose sentences below the SRA) is necessary to achieve the substantive
       protection (punishment proportionate to culpability).
                                                     19
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

       reflects irreparable corruption,’” as long as the sentencing court takes the

       defendant’s youth into consideration as the Eighth Amendment requires. Miller, 567

       U.S. at 479-80 (quoting Roper, 543 U.S. at 573). But the sentencing court must

       engage in this consideration in order to determine whether the juvenile falls within

       the category of people for whom such a severe and rarely imposed punishment would

       be permissible. Similarly, under Houston-Sconiers, sentencing courts must exercise

       discretion and consider youth to determine whether the child falls within the

       category of juveniles for whom standard adult sentences or enhancements are

       permissible. Like in Miller, Houston-Sconiers announced a procedural component

       as a mechanism to protect the substantive rule. The substantive protection of

       proportionate punishment ceases to exist without the mechanism to determine

       whether the juvenile belongs in the class of culpability that would allow adult

       sentences versus the more likely outcome of a sentence that reflects the juvenile’s

       immaturity. This does not transform Houston-Sconiers’s substantive rule into a

       procedural rule.

              In Montgomery, the Supreme Court held that Miller was not procedural

       because it “did more than require a sentencer to consider a juvenile offender’s youth

       before imposing life without parole; it established that the penological justifications

       for life without parole collapse in light of ‘the distinctive attributes of youth.’” 136

       S. Ct. at 734 (quoting Miller, 567 U.S. at 472). In reaching that conclusion, the Court


                                                 20
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

       rejected the State’s argument that Miller announced a procedural rule because it

       mandated a process of considering youth before imposing a particular sentence. Id.

       at 734. The Court explained that that argument

               conflates a procedural requirement necessary to implement a
               substantive guarantee with a rule that “regulate[s] only the manner of
               determining the defendant’s culpability.” There are instances in which
               a substantive change in the law must be attended by a procedure that
               enables a prisoner to show that he falls within the category of persons
               whom the law may no longer punish. . . . Those procedural
               requirements do not, of course, transform substantive rules into
               procedural ones.

       Id. at 734-35 (alteration in original) (citations omitted) (quoting Schriro, 542 U.S. at

       353). The Court concluded that Miller announced a substantive rule of constitutional

       law because “it rendered life without parole an unconstitutional penalty for ‘a class

       of defendants because of their status’—that is, juvenile offenders whose crimes

       reflect the transient immaturity of youth.” Id. at 734 (quoting Penry, 492 U.S. at

       330).

               Our holding in Houston-Sconiers contains the same substantive and

       procedural components as Miller. Houston-Sconiers followed Miller and its

       progeny, which centered on the substantive guaranty of the Eighth Amendment:

       punishment proportionate to culpability. Montgomery, 136 S. Ct. at 732-33

       (“Protection against disproportionate punishment is the central substantive

       guarantee of the Eighth Amendment and goes far beyond the manner of determining

       a defendant’s sentence.”). Like Miller, Houston-Sconiers includes a procedural
                                                 21
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

       component that specifies a method of achieving its substantive requirement: courts

       must consider youthfulness with the knowledge that they have absolute discretion to

       impose any sentence less than the standard adult sentence based on a finding of

       diminished culpability due to youth.

              Again, this does not render Houston-Sconiers procedural. Rather than merely

       establishing a manner of determining the defendants’ culpability, Houston-Sconiers

       prohibits certain punishments when imposed without the consideration and

       discretion that the Eighth Amendment requires. See Montgomery, 136 S. Ct. at 735

       (“The hearing does not replace but rather gives effect to Miller’s substantive holding

       that life without parole is an excessive sentence for children whose crimes reflect

       transient immaturity.”). Houston-Sconiers prohibits a certain category of

       punishment (adult standard SRA ranges and enhancements) for a class of juvenile

       defendants because of their status (juveniles who possess such diminished capacity

       that those punishments would be unconstitutionally disproportionate). That

       Houston-Sconiers prohibits a broader category of punishments than LWOP or an

       effective life sentence is inapposite. The difference is one of scope, not of kind.6



              6
                 To the extent the dissent argues that Houston-Sconiers is not substantive because, as it
       contends, the reasoning of Roper, Graham, and Miller should not apply to lesser sentences, the
       dissent’s dispute is with the holding of Houston-Sconiers itself, not with our conclusion about the
       substantive nature of that holding. In order for us to reconsider an established rule of law that is
       otherwise entitled to stare decisis, there must be a clear showing that the rule is incorrect and
       harmful, or that the legal underpinnings have changed or disappeared altogether. State v. Pierce,
       195 Wn.2d 230, 240, 455 P.3d 647 (2020) (plurality opinion). No party has argued that Houston-
                                                       22
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

       Like Miller, Houston-Sconiers protects juveniles from receiving certain

       disproportionate sentences. Houston-Sconiers rendered certain adult sentences

       beyond the courts’ authority to impose on juveniles who possess such diminished

       culpability that the standard SRA ranges and sentences would be disproportionate

       punishment. The Eighth Amendment requires both consideration of youthfulness

       and absolute discretion in order to avoid imposing unconstitutionally

       disproportionate sentences on juveniles. Houston-Sconiers announced a new

       substantive rule that must be applied retroactively.

              Houston-Sconiers satisfies RCW 10.73.100(6)’s exemption to the time bar:

       (1) it constitutes a significant change in the law (2) that is material to Ali’s sentence

       and (3) requires retroactive application. Therefore, Ali’s PRP is timely under RCW

       10.73.100(6), and he may be entitled to relief. In order to obtain relief, he must show

       that he was actually and substantially prejudiced by the error in sentencing and there

       are no other adequate remedies available under the circumstances.

              B.      Ali Demonstrates Actual and Substantial Prejudice

              “We have three available options when reviewing a personal restraint petition:

       (1) dismiss the petition, (2) transfer the petition to a superior court for a full

       determination on the merits or a reference hearing, or (3) grant the petition.” In re




       Sconiers is incorrect and harmful, or that its legal underpinnings have changed, nor does the
       dissent.
                                                    23
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

       Pers. Restraint of Yates, 177 Wn.2d 1, 17, 296 P.3d 872 (2013). A petitioner must

       demonstrate by a preponderance of the evidence that he was actually and

       substantially prejudiced by the constitutional error in order to obtain relief on

       collateral review. In re Pers. Restraint of Davis, 152 Wn.2d 647, 671-72, 101 P.3d

       1 (2004). A reference hearing “is appropriate where the petitioner makes the required

       prima facie showing, but ‘the merits of the contentions cannot be determined solely

       on the record.’” Yates, 177 Wn.2d at 18 (quoting In re Pers. Restraint of Hews, 99

       Wn.2d 80, 88, 660 P.2d 263 (1983)).

              In Houston-Sconiers, we explained that the sentencing court should have

       considered

              mitigating circumstances related to the defendant’s youth—including
              age and its “hallmark features,” such as the juvenile’s “immaturity,
              impetuosity, and failure to appreciate risks and consequences.” It must
              also consider factors like the nature of the juvenile’s surrounding
              environment and family circumstances, the extent of the juvenile’s
              participation in the crime, and “the way familial and peer pressures may
              have affected him [or her.]” And it must consider how youth impacted
              any legal defense, along with any factors suggesting that the child might
              be successfully rehabilitated.

       188 Wn.2d at 23 (alteration in original) (citations omitted) (quoting Miller, 567 U.S.

       at 477); see also Gilbert, 193 Wn.2d at 176. We also held that “sentencing courts

       must have absolute discretion to depart as far as they want below otherwise

       applicable SRA ranges and/or sentencing enhancements.” Houston-Sconiers, 188

       Wn.2d at 9.


                                                 24
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

              Ali has demonstrated actual and substantial prejudice. His sentencing judge

       was presented with, and considered, testimony and evidence regarding the mitigating

       factors of Ali’s youthfulness, but she found that she lacked the discretion to impose

       an exceptional sentence downward based on those mitigating factors. The State

       requested a high end standard sentence of 390 months. Ali’s defense counsel

       requested an exceptional downward sentence of 10 years (120 months), arguing that

       Ali was a “young adolescent” at the time of the crimes, and “[v]ery little will be

       gained by crushing his hope and spirit by sending him away for two lifetimes, which

       is what the State is asking for.” 13 VRP at 1420, 1422. Ali presented letters and

       testimony from members of his community, who referenced his age, inexperience,

       and susceptibility to peer pressure, and the fact that “children make mistakes.” 13

       VRP at 1424-29.

              Ali has demonstrated prejudice by a preponderance of the evidence. The judge

       imposed 312 months, the minimum sentence she had discretion to impose under the

       SRA. She imposed the lowest available sentence after hearing and considering

       testimony from family, friends, and community members who knew Ali well and

       described his inexperience, challenges with peer pressure, and potential for

       rehabilitation. She made a point to note for the record that she was imposing what

       she believed to be the lowest available sentence and that Ali’s age was the primary

       reason she imposed the low end sentence.


                                                25
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

              Ali’s case is unlike Meippen, where the sentencing judge imposed a high end

       standard range sentence but said nothing about whether his discretion was limited to

       the standard range and, instead, emphasized his reasons for imposing a sentence at

       the high end of the range. 193 Wn.2d at 313. While nothing in the record in Meippen

       suggested that the sentencing judge would have exercised discretion to depart from

       the SRA in light of the defendant’s youth, id. at 317, here, the sentencing judge made

       a point to state that she was ordering the lowest sentence she had discretion to and

       that she was doing so primarily because of Ali’s age.

              Ali’s sentencing comported with only one of the two constitutional

       requirements we announced in Houston-Sconiers. The sentencing judge considered

       the mitigating factors of Ali’s youth and arguments for an exceptional sentence, but

       because she did not have the discretion to impose any sentence below the standard

       SRA range and mandatory enhancements, she sentenced according to the SRA’s

       mandates for adult sentencing. Based on the record, it appears that more likely than

       not, the judge would have imposed a lower sentence had she understood that the

       Eighth Amendment requires absolute discretion to impose any sentence below the

       standard range based on youthful diminished culpability. Since Houston-Sconiers

       applies retroactively, Ali was actually and substantially prejudiced by the sentencing

       court’s (understandable) error.




                                                26
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

              C.      Ali Is Entitled to Resentencing

              A court will only grant relief by a PRP if other remedies available to the

       petitioner are inadequate under the circumstances. RAP 16.4(d). The State argues

       that Washington’s Miller-fix statute, RCW 9.94A.730, is an adequate remedy

       because it would allow Ali to petition for early release after serving 20 years of his

       26 year sentence. We disagree.

              The Miller-fix statute does not necessarily provide a remedy to a Houston-

       Sconiers violation. RCW 9.94A.730 permits a person convicted of crimes committed

       when they were under 18 years old to petition for early release after serving 20 years

       in confinement. After receiving the petition, the Department of Corrections will

       assess the petitioner’s dangerousness and the likelihood that they will engage in

       future criminal behavior. RCW 9.94A.730(3). The assessment at this stage is not

       whether the person possessed adult culpability at the time of the crimes but whether

       they pose a continued danger after 20 years of incarceration. In Houston-Sconiers,

       we emphasized that sentencing courts must consider the mitigating qualities of youth

       and have absolute discretion “at the time of sentencing itself, regardless of what

       opportunities for discretionary release may occur down the line.” 188 Wn.2d at 20

       (emphasis added). We acknowledged that “[s]tatutes like RCW 9.94A.730 may

       provide a remedy on collateral review,” but we viewed that statute as “just one

       possible remedy . . . on postconviction review.” Id. at 23, 22 (emphasis added).


                                                 27
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

              Additionally, Houston-Sconiers applies to all juveniles sentenced as adults

       under the SRA, including those who received far less than life sentences. Id. at 21.

       While RCW 9.94A.730 might provide an adequate remedy for a Miller violation, it

       may be grossly inadequate under the circumstances of a Houston-Sconiers violation.

       As explained above, Houston-Sconiers is not limited to life sentences, and, in this

       case, the Miller-fix statute would still require Ali to serve most of the sentence

       imposed in violation of Houston-Sconiers before he could even be considered for

       early release. Although Miller is limited to life sentences and de facto life sentences,

       Houston-Sconiers applies to any adult standard sentence imposed on a juvenile, so

       RCW 9.94A.730 cannot provide an adequate remedy under all circumstances.7

              A statute that permits early release after 20 years of incarceration based on

       rehabilitation is not always an adequate remedy when a sentencing court fails to

       comply with the dual mandates of Houston-Sconiers. That case announced a rule

       requiring something more than Miller. It is imperative for courts to consider

       youthfulness at sentencing and for courts to have absolute discretion to impose any

       sentence below the SRA, including as little as no prison time, for crimes committed



              7
                 Compare State v. Scott, 190 Wn.2d 586, 594, 416 P.3d 1182 (2018) (the Miller-fix statute
       provided an adequate remedy for a juvenile sentenced to 900 months because it transformed a de
       facto life sentence without the possibility of parole to a life sentence with “‘some meaningful
       opportunity to obtain release based on demonstrated maturity and rehabilitation’”) (quoting Miller,
       567 U.S. at 479), with Domingo-Cornelio, slip op. at 14 n.8 (the Miller-fix statute would not
       provide an adequate remedy for a petitioner sentenced to 20 years because it would not allow early
       release until he served the full sentence imposed in violation of Houston-Sconiers).
                                                      28
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali
       No. 95578-6

       by children. Thus, under Houston-Sconiers, Ali’s sentencing range went from 312-

       390 months to 0-390 months. RCW 9.94A.730 would permit Ali to petition for early

       release only after serving 240 months of the 312 month sentence imposed in

       violation of Houston-Sconiers. Under these circumstances, other available remedies

       are inadequate, and Ali is entitled to resentencing.

                                        III. CONCLUSION

              We hold that Houston-Sconiers is a significant and material change in the law

       and that it announced a new substantive constitutional rule that must be applied

       retroactively upon collateral review. Ali has established actual and substantial

       prejudice, and his PRP is granted. We remand to superior court for resentencing

       consistent with Houston-Sconiers.




                                                 29
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofAli
        No. 95578-6




        WE CONCUR:



                                             -�V\2-eCl€71        ?Z
                                             _kJJJ�W;-f.-

                                                   -- *
                                                 �. :�,:(_f_I




                                        30
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.



       In re Pers. Restraint of Ali




                                            No. 95578-6

             JOHNSON, J. (dissenting)—I disagree with the majority’s conclusion that

       our cases establish a substantive rule of constitutional interpretation requiring

       retroactive application—though I agree our cases can be read to establish a

       procedural factor requiring sentencing judges to consider general qualities of youth

       in considering the discretionary sentencing decision. Our cases, however, also

       recognize that the sentencing framework under the Sentencing Reform Act of

       1981, ch. 9.94A RCW, continues to guide sentencing decisions for juveniles in

       adult court. In order to maintain principles of consistency and finality in

       sentencing, I view our cases as establishing additional procedural factors

       applicable to the sentencing process, and, as being procedural not retroactive. I

       dissent.

                                            ANALYSIS

             This case asks us to decide whether State v. Houston-Sconiers, 188 Wn.2d 1,

       391 P.3d 409 (2017), announced a new, substantive rule of constitutional law that

       applies retroactively. There, we held that “courts must consider mitigating qualities
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali, No. 95578-6
       (Johnson, J., dissenting)


       of youth at sentencing and must have discretion to impose any sentence below the

       otherwise applicable [Sentencing Reform Act of 1981] range and/or sentence

       enhancements.” Houston-Sconiers, 188 Wn.2d at 21. The majority reasons that

       Houston-Sconiers must apply retroactively because it established the same kinds of

       substantive and procedural components as the United States Supreme Court’s

       decision in Miller v. Alabama, 567 U.S. 460, 132 S. Ct. 2455, 183 L. Ed. 2d 407

       (2012), and Miller applies retroactively. See Montgomery v. Louisiana, __ U.S. __,

       136 S. Ct. 718, 732, 193 L. Ed. 2d 599 (2016). I disagree.

              In my view, Houston-Sconiers does not contain a substantive rule because,

       unlike Miller, it does not set a category of punishment altogether beyond the

       State’s power to impose for a class of offenders. To understand the distinction

       between substantive and procedural rules, we must engage with the Eighth

       Amendment analysis at the heart of the United States Supreme Court’s juvenile

       sentencing decisions. U.S. CONST. amend. VIII.

              The United States Supreme Court has told us that the Eighth Amendment

       prohibits cruel and unusual punishments, including “‘extreme sentences that are

       grossly disproportionate to the crime.’” Graham v. Florida, 560 U.S. 48, 60, 130 S.

       Ct. 2011, 176 L. Ed. 2d 825 (2010) (internal quotations marks omitted) (quoting

       Harmelin v. Michigan, 501 U.S. 957, 1001, 111 S. Ct. 2680, 115 L. Ed. 2d 836

       (1991) (controlling opinion of Kennedy, J., concurring in part and concurring in

                                                   2
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali, No. 95578-6
       (Johnson, J., dissenting)


       judgment)). Miller implicated two lines of United States Supreme Court precedent

       regarding the proportionality of punishments. 567 U.S. at 470.

              The first line of precedent “has adopted categorical bans on sentencing

       practices based on mismatches between the culpability of a class of offenders and

       the severity of a penalty.” Miller, 567 U.S. at 470. These categorical bans create

       substantive rules of constitutional law: they place certain punishments “altogether

       beyond the State’s power to impose.” Montgomery, 136 S. Ct. at 729. Substantive

       rules are retroactive because when the State imposes an unconstitutional sentence,

       that punishment is always unlawful. When a substantive rule has eliminated the

       State’s power to impose a particular punishment, the “possibility of a valid result

       does not exist”—even “the use of flawless sentencing procedures [cannot]

       legitimate a punishment where the Constitution immunizes the defendant from the

       sentence imposed.” Montgomery, 136 S. Ct. at 730.

              The second line of precedent holds that sentencing laws that make the

       harshest punishments mandatory pose “too great a risk of disproportionate

       punishment,” so those sentences can be imposed only when a sentencing court is

       able to “consider the characteristics of a defendant and the details of his offense” to

       ensure the harshness of the punishment matches the individual offender’s

       culpability for the crime. Miller, 567 U.S. at 479, 470. These cases condition the

       imposition of the law’s harshest sentences on a particular procedure—namely, a

                                                   3
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali, No. 95578-6
       (Johnson, J., dissenting)


       sentencing judge’s consideration of the offender’s individual culpability—“to

       enhance the accuracy of a . . . sentence by regulating ‘the manner of determining

       the defendant’s culpability.’” Montgomery, 136 S. Ct. at 730 (quoting Schriro v.

       Summerlin, 542 U.S. 348, 353, 124 S. Ct. 2519, 159 L. Ed. 2d 442 (2004)). New

       procedural rules are generally not retroactive because they merely enhance the

       accuracy of future sentencing rather than taking a category of punishments out of

       the State’s hands altogether. Accordingly, the announcement of a new procedural

       rule does not “have the automatic consequence of invalidating a defendant’s

       conviction or sentence.” Montgomery, 136 S. Ct. at 730. Automatically

       invalidating sentences imposed under procedures that were understood to be

       constitutional at the time would “seriously undermine[] the principle of finality

       which is essential to the operation of our criminal justice system” and deprive

       criminal law “of much of its deterrent effect.” Teague v. Lane, 489 U.S. 288, 309,

       109 S. Ct. 1060, 103 L. Ed. 2d 334 (1989).

              Drawing from both lines of precedent, in my view, Miller announced both a

       new substantive rule and a new procedural requirement. Miller’s substantive rule

       “rendered life without parole an unconstitutional penalty for ‘a class of defendants

       because of their status’—that is, juvenile offenders whose crimes reflect the

       transient immaturity of youth”—because the distinctive attributes of youth are

       inconsistent with the penological justifications for imposing life without parole.

                                                   4
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali, No. 95578-6
       (Johnson, J., dissenting)


       Montgomery, 136 S. Ct. at 734 (quoting Penry v. Lynaugh, 492 U.S. 302, 330, 109

       S. Ct. 2934, 106 L. Ed. 2d 256 (1989)). In order to enforce that categorical

       constitutional guaranty, Miller’s procedural component requires a sentencing judge

       to consider a juvenile offender’s youth and attendant characteristics “to separate

       those juveniles who may be sentenced to life without parole from those who may

       not.” Montgomery, 136 S. Ct. at 735. These rules work together: “when the

       Constitution prohibits a particular form of punishment for a class of persons, an

       affected prisoner receives a procedure through which he can show that he belongs

       to the protected class.” Montgomery, 136 S. Ct. at 735. Both rules apply to juvenile

       sentences imposed after Miller.

              However, only Miller’s substantive rule applies to juvenile sentences

       imposed before Miller was decided. See Montgomery, 136 S. Ct. at 736. States

       must ensure that juveniles whose crimes reflected only transient immaturity will

       not be forced to serve a disproportionate sentence in violation of the Eighth

       Amendment, but Miller “does not require States to relitigate sentences” so a

       sentencing judge can consider youthfulness under the procedures Miller

       established “in every case where a juvenile offender received mandatory life

       without parole.” Montgomery, 136 S. Ct. at 736. Instead, States can establish their

       own procedures to remedy such sentences retroactively, including “by permitting

       juvenile homicide offenders to be considered for parole.” Montgomery, 136 S. Ct.

                                                   5
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali, No. 95578-6
       (Johnson, J., dissenting)


       at 736 (citing WYO. STAT. ANN. § 6-10-301(c) (2013) (“juvenile homicide

       offenders eligible for parole after 25 years”)). 1 Under the Eighth Amendment, the

       procedural sentencing requirements Miller prescribed do not apply retroactively.

              Houston-Sconiers announced a similar procedural rule that should not apply

       retroactively. It does not bar any particular punishment for a category of offender

       but, instead, requires the sentencing court to consider a juvenile offender’s

       youthful attributes with the knowledge it has the discretion to impose a sentence

       below the standard SRA range because of those attributes. 188 Wn.2d at 21. So

       long as those proper procedures are followed, Houston-Sconiers does not

       categorically place any sentence beyond the authority of the judge to impose. The

       majority seemingly recognizes this: “a juvenile could receive a sentence within the

       adult standard range if the sentencing court complies with the dual requirements of

       Houston-Sconiers.” Majority at 19. Because Houston-Sconiers does not

       categorically bar any SRA sentence for juvenile offenders, it should not be viewed




              1
                 Two years ago, this court approved Washington’s similar “Miller fix” statute—
       RCW 9.94A.730, which allows juvenile offenders sentenced as adults to petition for early
       release after serving 20 years—without dissent. State v. Scott, 190 Wn.2d 586, 597, 416
       P.3d 1182 (2018) (“Montgomery provides that the Washington Miller fix statute’s parole
       provision cures the Miller violation in Scott’s case.”), 603 (Gordon McCloud, J.,
       concurring) (agreeing “that under current Eighth Amendment precedent, RCW 9.94A.730
       . . . provides an adequate remedy for the Miller violation” and writing separately “to
       clarify that the adequacy of the statutory remedy available to Scott . . . remains an open
       question [only] under Washington law”).

                                                   6
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali, No. 95578-6
       (Johnson, J., dissenting)


       as announcing a substantive rule. See Montgomery, 136 S. Ct. at 729 (“Substantive

       rules . . . set forth categorical constitutional guarantees that place certain . . .

       punishments altogether beyond the State’s power to impose.”). Because Houston-

       Sconiers did not announce a substantive rule, it does not apply retroactively.

              The majority disagrees, reasoning that “Miller and Montgomery compel the

       conclusion that Houston-Sconiers is a new substantive constitutional rule” because

       “[o]ur holding in Houston-Sconiers contains the same substantive and procedural

       components as Miller.” Majority at 18, 21. I disagree because this conclusion, in

       my view, blurs the distinction between Miller’s substantive and procedural

       components and consequently it mischaracterizes the nature of Houston-Sconiers’s

       holding in three ways.

              First, I disagree with the majority’s claim that Houston-Sconiers is like

       Miller because both “announced a procedural component as a mechanism to

       protect the substantive rule.” Majority at 20. But unlike Miller, the majority’s

       description of Houston-Sconiers fails to provide an adequate distinction between

       the substantive and procedural components. The United States Supreme Court has

       discussed how Miller’s substantive rule is distinct from the procedure protecting

       the rule: “Even if a court considers a child’s age before sentencing him or her to a

       lifetime in prison, that sentence still violates the Eighth Amendment for a child

       whose crime reflects ‘“unfortunate yet transient immaturity.”’” Montgomery, 136

                                                    7
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali, No. 95578-6
       (Johnson, J., dissenting)


       S. Ct. at 734 (quoting Miller, 567 U.S. at 479 (quoting Roper v. Simmons, 543 U.S.

       551, 573, 125 S. Ct. 1183, 161 L. Ed. 2d 1 (2005))). Miller announced a

       substantive rule precisely because it took a category of punishment (life without

       parole sentences) off the table for a class of offenders (juveniles whose crimes

       reflect the transient immaturity of youth) regardless of the procedures followed in

       imposing that punishment. In contrast, Houston-Sconiers announced a procedural

       rule because it took a category of punishment (standard SRA sentences and

       enhancements) off the table for a class of offenders (juveniles) unless the

       sentencing judge considers the mitigating qualities of youth at sentencing with the

       knowledge it has the discretion to impose a lesser sentence because of those

       qualities. 188 Wn.2d at 21. What this means is that the sentencing judge retains

       discretion to determine the appropriate sentence under the SRA and the sentencing

       range remains the same.

              That is the difference I see in these cases. Miller’s substantive rule is

       categorical and distinct from its procedural requirements, while Houston-

       Sconiers’s holding is conditional and can best be described in terms of its

       procedural requirements.

              Second, I disagree with the majority that the “fact that a juvenile could

       receive a sentence within the adult standard range” after Houston-Sconiers “does



                                                   8
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali, No. 95578-6
       (Johnson, J., dissenting)


       not render Houston-Sconiers procedural.” Majority at 19. The majority bases this

       conclusion on the fact that Miller applies retroactively even though “Miller did not

       foreclose a sentencing court’s ability to impose LWOP [life without parole] on all

       juveniles; it acknowledged that such a punishment may be appropriate for ‘the rare

       juvenile offender whose crime reflects irreparable corruption.’” Majority at 19-20

       (quoting Miller, 567 U.S. at 479-80). But I view that reading of Miller as being

       rejected by the United States Supreme Court in Mongtomery. Miller did not

       purport to categorically bar life without parole for all juvenile offenders: “Miller

       drew a line between children whose crimes reflect transient immaturity and those

       rare children whose crimes reflect irreparable corruption.” Montgomery, 136 S. Ct.

       at 734. That Miller’s substantive rule does not bar life without parole for every

       single juvenile offender does not make it equivalent to Houston-Sconiers’s

       procedural rules.

              Finally, I disagree that the difference between Miller and Houston-Sconiers

       “is one of scope, not of kind.” Majority at 22. The United States Supreme Court

       has reasoned: “Life-without-parole terms . . . ‘share some characteristics with

       death sentences that are shared by no other sentences.’” Miller, 567 U.S. at 474

       (quoting Graham, 560 U.S. at 69). But Houston-Sconiers concerns the “other

       sentences” that do not share characteristics of life without parole or the death



                                                   9
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Ali, No. 95578-6
       (Johnson, J., dissenting)


       penalty. According to Miller itself, that difference is one of kind and not merely of

       scope.

                And the difference between the “ultimate penalt[ies] for juveniles” and

       lesser sentences is crucial. Miller, 567 U.S. at 475. After all, the Eighth

       Amendment “‘does not require strict proportionality between crime and sentence,’

       but rather ‘forbids only extreme sentences that are grossly disproportionate to the

       crime.’” Graham, 560 U.S. at 60 (internal quotations marks omitted) (quoting

       Harmelin, 501 U.S. at 1001). The analytical justifications that inform the

       substantive rules announced in Roper, Graham, and Miller should not apply to the

       lesser sentences, however long in duration.

                While I agree Houston-Sconiers proscribes new, better methods of

       determining a juvenile offender’s culpability, not every juvenile offender

       previously sentenced as an adult is suffering from an unconstitutionally cruel and

       unusual punishment. That conclusion is not supported by the United States

       Supreme Court’s decisions in Roper, Graham, Miller, or Montgomery or the

       Eighth Amendment itself. Accordingly, I dissent.

                                              CONCLUSION

                I would hold that Houston-Sconiers’s rules are procedural and apply only

       prospectively. I would therefore dismiss the personal restraint petition.



                                                   10
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         In re Pers. Restraint ofAli, No. 95578�6
         (Johnson, J,, dissenting)




                                                    11